Case: 16-13180   Date Filed: 01/06/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-13180
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 2:07-cr-00143-WHA-SRW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JOE KENDRICK HARDY,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (January 6, 2017)

Before WILLIAM PRYOR, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 16-13180     Date Filed: 01/06/2017    Page: 2 of 4


      Joe Kendrick Hardy appeals his sentence of 24 months of imprisonment

following the revocation of his supervised release. Hardy argues that he was

entitled to credit for time served in the custody of state officials before he was

transferred to a federal prison to serve his sentence for being a felon in possession

of a firearm. See 18 U.S.C. § 3585(b). Hardy also argues that his sentence is

substantively unreasonable. We affirm.

      The district court lacked authority to credit Hardy for time he allegedly

served in state custody. See id. After a defendant begins serving his sentence, the

Attorney General, through the Bureau of Prisons, has exclusive authority to

determine whether the defendant has spent time in official detention and to

compute the amount of credit to which he is entitled. Dawson v. Scott, 50 F.3d 884,

889 (11th Cir. 1995). The Attorney General “make[s] the determination as an

administrative matter when imprisoning the defendant.” United States v. Wilson,

503 U.S. 329, 335 (1992). If Hardy had been “dissatisfied with the computation of

[his] sentence [for being a felon in possession of a firearm, he had to] pursue the

administrative remedy available through the federal prison system before seeking

judicial review of his sentence.” United States v. Flanagan, 868 F.2d 1544, 1546

(11th Cir. 1989).

       During his revocation hearing, Hardy did not request judicial review of the

denial of credit; instead, he requested that the district court exercise “equitable


                                           2
              Case: 16-13180     Date Filed: 01/06/2017   Page: 3 of 4


consideration” and reduce his sentence under section 3585(b). But the district

court could not award Hardy credit or take into account the time he allegedly

served in determining what sentence to impose for his multiple violations of the

conditions of his supervised release.

      The district court did not abuse its discretion by sentencing Hardy to 24

months of imprisonment. Hardy had a criminal history category of VI when he was

convicted for possessing a firearm as a felon and within six months of completing

his prison sentence, he had, the district court stated, “made a mockery of [the]

intention[s] [of supervised release].” Hardy violated the condition that he remain in

Alabama by traveling to Tennessee, where he was cited for the misdemeanor

offense of possessing synthetic cannabinoids and later failed to appear for a

hearing on the charge, see U.S.S.G. § 7B1.1(a)(3) (identifying violations of state

law and of conditions of supervised release as Grade C violations). Three months

later, Hardy travelled unlawfully to North Carolina where he purchased and

transported in a rental vehicle 33 pounds of synthetic cannabis from New York, for

which he later was convicted of trafficking synthetic marijuana. See id.

§ 7B1.1(a)(1) (identifying controlled substance offenses as Grade A violations).

Although Hardy faced a minimum sentence of 33 months under the advisory

guidelines, the statute governing revocation limited his penalty to 24 months of

imprisonment, see 18 U.S.C. § 3583(e)(3). The district court reasonably


                                          3
              Case: 16-13180    Date Filed: 01/06/2017   Page: 4 of 4


determined that the maximum statutory sentence best addressed, in its words, “all

the factors contained in 18 U.S.C. Section 3553.” Hardy’s sentence is reasonable.

      We AFFIRM Hardy’s sentence.




                                        4